*290OPINION
By THE COURT.
Submitted on motion of the appellee seeking an order dismissing the appeal on law and fact for the reason that this Court does not have jurisdiction to entertain such an appeal. The action is one for damages and is therefore not a chancery case. The motion will be sustained, but the case will be retained for determination on questions of law only as required by §11564 GC. The appellant will be granted leave to file bill o'f exceptions, assignments of error and brief in accordance with Supplement to Rule VII of this Court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.
ON MOTION TO DISMISS APPEAL ON LAW AND FACT
No. 4641.
Decided July 11, 1951.
OPINION
By THE COURT.
Submitted on motion of the appellee seeking an order dismissing the appeal on law and faót for the reason that this Court does not have jurisdiction to entertain such an appeal.
The action is one for damages and is therefore not a chaneery case. The motion will be sustained, but the case will be retained' for determination on questions of law only as required by §11564 GC. The appellant will be granted leave to file bill of exceptions, assignments of error and brief in accordance with Supplement to Rule VII of this Court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.